Citation Nr: 0423255	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  04-12 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
chronic brain syndrome, associated with brain trauma, 
currently rated as 10 percent disabling.

2.  Entitlement to service connection for depression and 
anxiety as secondary to the service-connected disability of 
head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel




INTRODUCTION

The veteran had active duty service from December 1958 to 
December 1961.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in March 2003, a statement of the 
case was issued in March 2004, and a substantive appeal was 
received in March 2004.  The Board therefore has appellate 
jurisdiction.  See generally 38 U.S.C.A. § 7105 (West 2002). 

Pursuant to 38 C.F.R. § 20.900(c) (2003), the Board has 
granted a motion for the advancement on the docket in this 
case.  


FINDINGS OF FACT

1.  The veteran's service-connected chronic brain syndrome, 
associated with brain trauma is manifested by occupational 
and social impairment with occasional decrease in work 
efficiency due to such symptoms as dsyphoric and depressed 
mood, some sleep impairment, and mild memory loss.  

2.  The veteran's anxiety and depression is not related to 
his service-connected head trauma, nor is it otherwise 
related to his active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
of 30 percent, but no higher, for the veteran's service-
connected chronic brain syndrome, associated with brain 
trauma have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including § 4.7 and Code 9304 (2003). 

2.  Depression and anxiety were not incurred in or aggravated 
by the veteran's active duty service, nor are depression and 
anxiety proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a September 
2002 RO letter, the March 2003 rating decision, and the March 
2004 statement of the case have collectively informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
September 2002 letter, the appellant was advised of the types 
of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944(U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the RO provided notice about what evidence the 
veteran needed to submit to establish entitlement and what 
the VA would do to assist him in September 2002, prior to the 
RO's decision to deny the claim in March 2003 as anticipated 
by the recent court holding.  In other words, the VCAA notice 
is timely. 
  
Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, VA 
medical records and a VA examination.  Since the appellant 
was afforded a VA examination with opinion in connection with 
his claim, the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  Significantly, no additional pertinent evidence 
has been identified by the appellant as relevant to the issue 
on appeal.  Under these circumstances of this particular 
case, no further action is necessary to assist the appellant 
with the claims.

Criteria and Analysis

Chronic Brain Syndrome

The present appeal involves the veteran's claim that the 
severity of his service-connected chronic brain syndrome, 
associated with brain trauma warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

The report of a January 2003 VA examination shows that 
physical examination was essentially unremarkable and 
neurological examination revealed no gross deficits.  Mental 
examination did reveal some impairment, however.  It 
therefore appears that the RO is correct in rating the 
service-connected chronic brain syndrome, associated with 
brain trauma, under the provisions of Diagnostic Code 9304.  
Under this regulatory provision, a rating of 10 percent is 
warranted with occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or: symptoms controlled by continuous 
medication.  

A rating of 30 percent is warranted with occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A rating of 50 percent is 
warranted with occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.     

The veteran had a psychiatric examination in January 2003.  
At that examination the veteran was appropriately dressed, 
neatly groomed, socially appropriate, and speech was normal.  
The veteran's mood was dysphoric and his affect was mildly 
constricted but he was able to smile spontaneously throughout 
the interview.  The examiner found that the veteran had no 
auditory hallucinations, no visual hallucinations, no history 
of self-injury, no suicidal ideation, and no homicidal 
ideation.  The veteran is taking Paxil to help with his 
anxiety.  The veteran reported feelings of helplessness and 
worthlessness and feelings of impending doom.  The veteran 
reported that he enjoys fishing and refurbishing a fishing 
boat.  The veteran has a circle of friends and family that he 
enjoys fishing with.  The veteran complained of poor 
concentration and poor attention that has effected how much 
he reads.  The examiner found that his sleep was intact, 
there were no appetite changes, and no weight loss or gain 
recently.  The examiner assigned the veteran a GAF (Global 
Assessment of Functioning) score of 60 upon examination.  

At the examination the veteran also reported that in the last 
5 to 6 years he "can't remember anything."  The veteran has 
mild nausea but able to eat.  The veteran reported that he 
has shaking intermittent tremors.  The veteran had a 
landscaping business which at one time was successful but 
went bankrupt in 2001.  He reported that at the present time 
he did landscaping for a private party.  The veteran reported 
being married for eight years but went through several 
previous marriages.  He further reported that he had 
nightmares that have been present ever since his injury.  He 
further reported that he had largely forgotten his 
multiplication tables and could not remember a certain prayer 
which he used to recite.  It was reported that veteran was on 
antidepressant medication.           

Review of the evidence suggests that the veteran exhibits 
certain symptomatology listed under the criteria for a 10 
percent rating and other symptoms listed under the criteria 
for a 30 percent rating.  After considering the overall 
record and mental status as shown in examination and clinical 
records, the Board believes that the resulting impairment 
more nearly approximates the criteria for a 30 percent 
rating. 

The veteran has some mild memory loss as indicated by his 
failure to remember a prayer he used to recite and his 
multiplication tables.  Although some medical reports are 
equivocal as to the cause of the memory loss, the Board finds 
that under the circumstances it should be viewed as 
associated with the service-connected disability.  The record 
also shows that the veteran has occasional decrease in work 
efficiency, but has always been employed through out the 
years.  The veteran generally is able to sleep without 
difficulty, but does report having nightmares.  The veteran's 
mood has been observed as dysphoric and is often depressed, 
however, he generally functions satisfactorily.  

The Board also believes that the reported GAF score of 60 
supports a 30 percent rating.  The Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  A 41-50 score indicates 
"serious symptoms . . . OR any serious impairment in social, 
occupational, or school functioning . . . ."  A 51-60 score 
indicates "moderate symptoms . . . OR any moderate 
difficulty in social, occupational, or school functioning . . 
. ."  A 61-70 rating indicates "some mild symptoms . . . OR 
some difficulty in social, occupational or school functioning 
. . . but generally functioning pretty well, has some 
meaningful interpersonal relationships."  A score of 60 
appears to be compatible with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks. 

In his substantive appeal, the veteran argued for a 30 
percent rating.  It is not entirely clear whether he was 
expressly limiting his appeal to such a rating.  At any rate, 
the Board believes that the clear preponderance of the 
evidence is against a rating in excess of 30 percent.  The 
veteran is not entitled to the next higher rating of 50 
percent because there is no evidence his memory is such that 
he can retain only highly learned material, that he has panic 
attacks more than once a week, that he has stereotyped 
speech, or difficulty establishing and maintaining effective 
work and social relationships.  The veteran has a circle of 
friends he enjoys activities with, has an eight year old 
marriage and has been able to maintain employment.  Upon 
examination his speech was normal and he was able to 
communicate and respond to questions without difficulty.  The 
veteran reports nightmares but there is no evidence of 
frequent panic attacks.  The veteran's social and 
occupational impairment would have to be greater to meet the 
requirements for a 50 percent rating.          

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Depression and Anxiety

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310.  Allen v. Brown, 
7 Vet.App. 439 (1995).

The veteran is on medication for depression and anxiety.  The 
VA examiner in January 2004 related his shakey hands to 
caffeine and anxiety.  The VA examiner in January 2003 noted 
his history of anxiety and depression.  Service medical 
records are negative for treatment of anxiety or depression.  
The examiner in January 2003 exam specifically found that the 
anxiety and depression were not in any way related to the 
head injury the veteran suffered in service.  

The Board notes that the veteran has included several 
Internet articles in the record dealing with a possible link 
between depression and head injuries.  However, these 
articles are general in nature and do not address the 
veteran's individual situation.  Moreover, a medical examiner 
who has had the opportunity to examine the veteran and review 
the file has found that there is no relationship in this 
case.  There is no contrary medical opinion of record.  
Neither the veteran, his representative, nor the Board are 
competent to render opinions as to medical diagnosis and/or 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
The Board must therefore look to the opinion of trained 
medical personnel.  As noted, an examiner has found that the 
anxiety and depression are not in any manner related to the 
service-connected residuals of head injury.  

Since there is no connection between the anxiety and 
depression and service and no relationship between anxiety 
and depression and the in service head injury, the Board 
finds that service connection for these disorders is not 
warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 


ORDER

Entitlement to a rating of 30 percent for the veteran's 
service-connected chronic brain syndrome, associated with 
brain trauma is warranted.  To this extent the appeal is 
granted.  

Entitlement to service connection for depression and anxiety 
as secondary to the service-connected disability of head 
trauma is not warranted.  To this extent the appeal is 
denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



